Citation Nr: 1302179	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  10-22 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for dental trauma for compensation purposes.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for residuals of a traumatic brain injury, claimed as a closed head injury, to include headaches.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The Veteran served on active duty from May 1971 to June 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated January 2008, the RO denied the Veteran's claim for service connection for dental trauma for compensation purposes.  The Veteran has also appealed an October 2008 rating decision that denied service connection for a low back disability, a cervical spine disability and for residuals of traumatic brain injury, claimed as a closed head injury, to include headaches,.  This case was previously before the Board in June 2011, and was remanded for additional development of the record.

The issue of entitlement to service connection for a disability of the cervical spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran received dental treatment in service after he was struck in the mouth.

2.  The Veteran does not have tooth loss resulting from loss of substance of body of the maxilla or mandible.

3.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran's low back disability is related to service.

4.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran has residuals of a traumatic brain injury, to include headaches, that is related to service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for compensation purposes for a dental disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2012).

2.  A low back disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303(b) (2012).

3.  Residuals of a traumatic brain injury, to include headaches, were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303(b) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letters dated May 2006, and May and August 2008, issued prior to the rating decisions on appeal, the RO provided notice to the Veteran regarding what information and evidence were needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  

Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, Social Security Administration records, private and VA medical records, the reports of VA examinations, and medical articles printed from the internet.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

VA examinations were conducted, and opinions regarding the etiology of the Veteran's low back disability and headaches have been obtained.  The VA opinions were rendered by medical professionals who clinically evaluated the Veteran, and provided a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the opinions are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing argument.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post-service symptoms.  Savage v. Gober, 10 Vet. App. 488 (1997).

	I.  Dental trauma

The Board notes that service connection for dental trauma for treatment purposes has been granted.

Service connection for a dental disorder for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2011), such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth to merit compensation, bone loss through trauma or disease such as osteomyelitis must be shown for purposes of compensability; the loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913, at Note.  

The service treatment records disclose the Veteran was seen in June 1973, and it was reported he was hit in the head (mouth) with a tow bar.  A diagram showing the injury was drawn.  He was to see the dentist the next morning.  A physical profile report that day shows he had a chipped tooth, and was given a duty excuse for 48 hours.  

The service dental records reflect he was treated in June and July 1973 for fracture of tooth number 9.  

It was reported in November 1973 that the Veteran was to receive a crown for tooth number 9.  He had missed his previous appointment and, because he was ordered to another base, there was insufficient time for completion of the treatment.  

The Veteran denied severe tooth trouble on a report of medical history in November 1974.  No abnormality involving the teeth was noted on the separation examination in November 1974.

The Veteran was seen in a private facility in February 2006 and reported dental pain.  There was a large fracture of the molar with surrounding swelling of the gums.

A VA dental examination was conducted in February 2010.  It was reported that tooth number 9 was missing, and that there was a bridge abutment "8 PFM-10PFM."  The examiner reviewed the claims folder, and stated the diagram drawn in June 1973, the date of the injury, revealed that tooth number 9 was broken, with more than half the structure missing, and that tooth number 10 was broken on the mesial incisal edge.  She also observed that endodontic treatment of tooth number 9 was completed the following month.  The Veteran related that tooth number 9 was extracted at another base in 1974.  The examiner noted no abnormal bone loss was present, and that there was no nerve loss of muscle damage.  

As noted above, compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  In this case, it is not disputed that the Veteran sustained trauma to two teeth in service.  The recent VA dental examination failed to document any bone loss.  

In view of the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for dental disability for compensation purposes.  

	II.  Low back and residuals of traumatic brain injury 

The service treatment records disclose the Veteran was seen in December 1972 and reported recurrent headaches and congested sinuses.  Medication was prescribed.  He reported headaches for one week in November 1973.  There was radiation to the back of the head and neck.  His symptoms also include diarrhea and nausea.  The impression was viral syndrome.  The Veteran was seen for back strain in July 1973.  

On a report of medical history in November 1974, the Veteran checked both "yes" and "no" regarding whether he had swollen or painful joints.  He denied any head injury, frequent or severe headaches, and recurrent back pain.  Clinical evaluations of the spine and head were normal on the separation examination in November 1974.

Private medical records demonstrate the Veteran was seen in February 2006 for low back pain.  It was stated he had experienced chronic low back pain since he was a young man.  He also reported he had migraines about once a month.  The assessments were low back pain and headache.  

On VA psychiatric examination in May 2006, the Veteran asserted he worked as a machinist from 1976 to 1983, but injured his back and was sent to rehabilitation for retraining.  He claims he was diagnosed with degenerative bone disease in the back in 2002.  

The Veteran was afforded a VA examination of the spine in May 2006.  The claims folder was not available for review by the examiner.  The Veteran stated he sustained two separate injuries on the job to his low back, and that the first was in 1983.  X-rays of the lumbar spine revealed degenerative disc disease.  The assessment was chronic musculoskeletal strain with mild degenerative disc disease.  

A VA general medical examination was also conducted in May 2006.  The claims folder was reviewed by the examiner.  The Veteran related that migraine headaches began two years earlier, and that his first back injury was in 1983.  He added he subsequently had several other injuries to his back between 1990 and 2002.  The examiner stated that the basis of the Veteran's health problems was as likely as not related to his back.  She said his headaches presented as mixed vascular and tension headache syndrome.  She observed that in purely migraine headaches, there rarely was radiating pain, exposure into the neck or shoulders.  The diagnosis was migraine-tension headaches.  

The Veteran was again examined by the VA in February 2010.  The examiner indicated she reviewed the claims folder.  The Veteran related he was seen in service for headaches and diagnosed with viral syndrome.  He insists that because the four people in front of him all had sinus infections, it was decided he did as well.  He tried to say the headache he had at that time was different, but they did not listen to him.  Following an examination, the diagnostic impression was migraine headaches.  The examiner acknowledged that the service treatment records reflect the Veteran's complaint of headache was diagnosed as viral syndrome.  She noted the Veteran was hit with a tow bar in June 1973, and that an injury that can break teeth can cause a traumatic brain injury, but there was no documentation of loss of consciousness, amnesia, confusion, headache, ataxia/dizziness or other symptoms of a traumatic brain injury at the time of the injury.  She maintained that if the Veteran did sustain a mild traumatic brain injury at the time of the injury, the headache was first reported at least five months after the head injury.  She also observed he had complained of headaches prior to the head injury.  The examiner summarized an article on postconcussion syndrome which noted that while the criteria for onset of headaches should be within seven days after the injury, three months seemed to be a more reasonable latency for the onset of the headache.  She acknowledged it was possible, but not at least as likely as not that the Veteran's head/mouth injury in June 1973 was the cause of his current migraine headaches.  

When examined by the VA in July 2011, the Veteran related that while in service, he was lifting a tow bar and developed sudden low back pain.  He stated he was placed on a permanent of no lifting of more than 25 pounds for the remainder of his service.  He described a post-service injury to his low back, indicating he was pulling a rope to pull a cart when he developed low back pain.  Following an examination, the impressions were chronic pain syndrome and chronic musculoskeletal mechanical pain with age-related changes.  The examiner, who reviewed the claims folder, commented the Veteran had a major event with a back injury on the job in the 1980's and was taken off work for one year because of this injury.  He added that the back injury in 1983, and the chronic complex pain syndrome were, more likely than not, the primary causes of the Veteran's current back problems.  He observed that the Veteran had one episode of back strain in service, but there were no findings of a back problem on the separation examination.  Thus, the examiner concluded it would be less likely than not that the Veteran sustained significant back pathology as a result of military service, without mere speculation to attribute the current back problems to service, rather than the post-service injury.

The Veteran asserts service connection is warranted for a low back disability.  It is not disputed that he sought treatment on one occasion during service for his back, and a strain was present.  There are no further entries in the service treatment records regarding the low back.  The Veteran claims he initially checked "yes" on the report of medical history at the time of the separation examination regarding painful joints.  He says he changed his response to "no" when told he would have to wait for a medical evaluation.  While this appears to be true, it is significant to point out that the Veteran specifically denied having back pain on the discharge examination in November 1974.  In addition, a clinical evaluation of the spine was normal.  Thus, the Board finds the Veteran's allegation to the effect his low back problems were present since service to lack credibility.  

It is also significant to observe that the Veteran has stated on several occasions that the first time he experience low back problems was following an injury in the early 1980's.  He asserted the 1983 injury was merely a "twist" from pulling rope, and that his low back was affected because of the in-service injury.  The Board emphasizes that when the Veteran stated on VA examination in May 2006 that the first back injury was in 1983, he made no mention of any problems involving the low back that had occurred in service.  Even when he told a private examiner in 2006 he had suffered from low back pain since he was a young man, he did not cite any injury to the low back during service.  

The Veteran also asserts service connection is warranted for residuals of a traumatic brain injury, to include headaches.  He appears to allege his headaches started after the incident when he was struck by the tow bar.  

Although the Veteran had complaints of headaches in service, both before and after the June 1973 injury, the fact remains that such headaches were attributed to sinusitis or a viral syndrome.  Contrary to his current assertion that he has had headaches ever since service, the Veteran specifically denied headaches on the separation examination in November 1974.  When examined by the VA in May 2006, the Veteran stated his headaches had been present for two years.  He did not claim the headaches had been persistent since service.  

As noted above, following a complete review of the claims folder, a VA examiner opined that while it was possible, it was less likely as not that the headaches were related to service.  She pointed out the Veteran did not report any symptoms that would be associated with traumatic brain injury at the time of the in-service injury. 

The record is devoid of any complaints or findings relative to the low back or headaches for many years following service.  Evidence of a prolonged period without medical complaint is for consideration.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000).  While the fact that a low back disorder and headaches were initially documented many years after service is not dispositive, it is crucial evidence and, combined with the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  In light of the absence of any low back problems for so many years after service, the Board finds that the objective medical evidence of record outweighs the credibility of his reported onset and continuity of symptomatology.  Such records are more reliable, in the Board's view, than the Veteran's unsupported and contradictory assertions of the onset of his symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence]; see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].

The Board also acknowledges the assertions of the Veteran that a low back disability and residuals of a traumatic brain injury, to include headaches, are related to service.  However, as a lay person, he is not competent to diagnose a low back disorder or headaches, or render an opinion as to their cause or etiology, as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board recognizes the Veteran is competent to testify as to the fact he had low back problems and headaches during service.  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render his opinions on medical diagnosis or causation competent.  

The competent medical opinion of record fails to attribute the Veteran's low back disability or any residuals of a traumatic brain injury, to include headaches, which were initially demonstrated many years following service, to service, to include the in-service back strain or headaches associated with sinusitis or a viral syndrome.  

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of a low back disability or residuals of a traumatic brain injury, to include headaches.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for a low back disability and for residuals of a traumatic brain injury, to include headaches.

Additional considerations

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for dental trauma for compensation purposes is denied.

Service connection for a low back disability is denied.

Service connection for residuals of a traumatic brain injury, to include headaches, is denied.


REMAND

The Veteran also asserts service connection is warranted for a disability of the cervical spine.  He claims he injured his neck in the same incident in which he was struck by the tow bar.  

In its June 2011 remand, the Board directed a VA examination be conducted and that the examiner provide an opinion regarding the etiology of his cervical spine condition.  The Board notes that the July 2011 VA examination addressed the Veteran's low back disability, but did not discuss the cervical spine.  The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Veterans Appeals (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA orthopedic examination to determine whether it is at least as likely as not (50 percent probability or higher) that the Veteran has cervical spine disability that is related to service.  The rationale for any opinion should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

2.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


